                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

LAWRENCE NORTHERN,

        Plaintiff,
                                                  Case No. 16-cv-277-jdp
   v.

LYNN DOBBERT, TONI JOHNSON,
KOREEN FRISK, ANGELA STETTER,
CAROL WALTER, MATHEW
MARTINSON, LYNN WASHETAS, and
CANDACE WARNER,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.


        /s/                                                9/30/2019
        Peter Oppeneer, Clerk of Court                     Date
